Exhibit 10.1

[Dealer address]

Opening Transaction

 

To: Guidewire Software, Inc.

1001 E. Hillsdale Blvd. Suite 800

Foster City, California 94404

Attention: Richard Hart, Chief Financial Officer

Telephone No.: 650-357-9100

 

[A/C: [Insert Account Number]]1

 

From: [Dealer]

 

Re: [Base]2[Additional]3 Call Option Transaction

[Ref. No: [Insert Reference Number]]4

 

Date: [                     ], 2018

 

 

Dear Ladies and Gentlemen:

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between [Dealer] (“Dealer”) and
Guidewire Software, Inc. (“Counterparty”). This communication constitutes a
“Confirmation” as referred to in the Agreement specified below.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (the “2006 Definitions”) and the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”, and together with the 2006 Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”). Certain defined terms used herein have
the meanings assigned to them in the Prospectus dated March 7, 2018, as
supplemented by the Prospectus Supplement dated March 8, 2018 (as so
supplemented, the “Prospectus”) relating to the USD360,000,000 principal amount
of 1.25% Convertible Senior Notes due 2025 (the “Base Convertible Securities”)
issued by Counterparty (as increased by up to an additional USD40,000,000
principal amount of 1.25% Convertible Senior Notes due 2025 [that may be]5
issued pursuant to the option to purchase additional convertible securities
[exercised on the date hereof]6 (the “Optional Convertible Securities” and,
together with the Base Convertible Securities, the “Convertible Securities”))
pursuant to an Indenture [to be] dated March 13, 2018 between Counterparty and
U.S. Bank National Association, as trustee (the “Base Indenture”), as amended
and supplemented by a Supplemental Indenture [to be] dated as of March 13, 2018
(the “Supplemental Indenture” and, together with the Base Indenture, the
“Indenture”). In the event of any inconsistency between the terms defined in the
Indenture and this Confirmation, this Confirmation shall govern. The parties
acknowledge that this Confirmation is entered into on the date hereof with the
understanding that (i) definitions set forth in the Indenture that are also
defined herein by reference to the Indenture and (ii) sections of the Indenture
that are referred to herein, in each case, will conform to the descriptions
thereof in the Prospectus. If any such definitions in the Indenture or any such
sections of the Indenture differ from the descriptions thereof in the
Prospectus,

 

1  Include for if applicable for Dealer.

2  Include for base capped call.

3  Include for additional capped call.

4  Include for if applicable for Dealer.

5  Include for base capped call.

6 

Include for additional capped call.



--------------------------------------------------------------------------------

the descriptions thereof in the Prospectus will govern for purposes of this
Confirmation. For the avoidance of doubt, subject to the foregoing, references
herein to sections of the Supplemental Indenture are based on the draft of the
Supplemental Indenture most recently reviewed by the parties at the time of
execution of this Confirmation. If any relevant sections of the Supplemental
Indenture are changed, added or renumbered between the execution of this
Confirmation and the execution of the Supplemental Indenture, the parties will
amend this Confirmation in good faith and in a commercially reasonable manner to
preserve the economic intent of the parties, as evidenced by such draft of the
Supplemental Indenture. [In addition, subject to the foregoing, the] [The]
parties acknowledge that references to the Base Indenture herein are references
to the Base Indenture as in effect on the date hereof and references to the
Supplemental Indenture herein are references to the Supplemental Indenture as in
effect on the date of its execution and if the Base or Supplemental Indenture
is, or the Convertible Securities are, amended, modified or supplemented
following [the date hereof or] the date of their execution[, respectively], any
such amendment, modification or supplement (other than any amendment,
modification or supplement (i) pursuant to Section 14.07 of the Indenture,
subject to the provisions opposite the caption “Discretionary Adjustments” in
Section 2 hereof, or (ii) pursuant to Section 10.02(l) of the Supplemental
Indenture that, as determined by the Calculation Agent in good faith and in a
commercially reasonable manner, conforms the Supplemental Indenture to the
description of Convertible Securities in the Prospectus) will be disregarded for
purposes of this Confirmation (other than as provided in Section 8(b)(iii)
below) unless the parties agree otherwise in writing.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 1992 ISDA Master Agreement (Multicurrency—Cross Border) as if
Dealer and Counterparty had executed an agreement in such form on the date
hereof (but without any Schedule except for (i) the election of Loss and Second
Method and US Dollars (“USD”) as the Termination Currency, (ii) the replacement
of the word “third” in the last line of Section 5(a)(i) of the Agreement with
the word “first”, (iii) the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine), (iv) the election
of USD as the Termination Currency and (v)(A) the election that the “Cross
Default” provisions of Section 5(a)(vi) of the Agreement shall apply to Dealer
with a “Threshold Amount” of three percent of Dealer’s parent’s shareholders’
equity; provided that “Specified Indebtedness” shall not include obligations in
respect of deposits received in the ordinary course of Dealer’s banking
business, (B) the phrase “or becoming capable at such time of being declared”
shall be deleted from clause (1) of such Section 5(a)(vi) and (C) the following
language shall be added to the end thereof “Notwithstanding the foregoing, a
default under subsection (2) hereof shall not constitute an Event of Default if
(x) the default was caused solely by error or omission of an administrative or
operational nature; (y) funds were available to enable the party to make the
payment when due; and (z) the payment is made within two Local Business Days of
such party’s receipt of written notice of its failure to pay.”).

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency among this Confirmation, the Equity Definitions, the 2006
Definitions or the Agreement, the following shall prevail in the order of
precedence indicated: (i) this Confirmation; (ii) the Equity Definitions;
(iii) the 2006 Definitions; and (iv) the Agreement. For the avoidance of doubt,
except to the extent of an express conflict, the application of any provision of
this Confirmation, the Agreement, the Equity Definitions or the 2006 Definitions
shall not be construed to exclude or limit any other provision of this
Confirmation, the Agreement, the Equity Definitions or the 2006 Definitions.

The Transaction hereunder shall be the sole Transaction under the Agreement. If
there exists any ISDA Master Agreement between Dealer and Counterparty or any
confirmation or other agreement between Dealer and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between Dealer and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which Dealer
and Counterparty are parties, the Transaction shall not be considered a
Transaction under, or otherwise governed by, such existing or deemed ISDA Master
Agreement.

 

2



--------------------------------------------------------------------------------

2. The Transaction constitutes a Share Option Transaction for purposes of the
Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

 

General Terms:   

Trade Date:

   [             ], 2018

Effective Date:

   The closing date of the [initial]7 issuance of the Convertible Securities
[issued pursuant to the option to purchase additional Convertible Securities
exercised on the date hereof]8.

Option Style:

   Modified American, as described under “Procedures for Exercise” below.

Option Type:

   Call

Seller:

   Dealer

Buyer:

   Counterparty

Shares:

   The Common Stock of Counterparty, par value USD0.0001 (Ticker Symbol:
“GWRE”).

Number of Options:

   [The number of Base Convertible Securities in denominations of USD1,000
principal amount issued by Counterparty on the closing date for the initial
issuance of the Convertible Securities.]9[The number of Optional Convertible
Securities in denominations of USD1,000 principal amount purchased by the
Underwriters (as defined in the Underwriting Agreement), at their option
pursuant to Section 2 of the Underwriting Agreement (as defined below).]10 For
the avoidance of doubt, the Number of Options outstanding shall be reduced by
each exercise of Options hereunder. In no event will the Number of Options be
less than zero.

Applicable Percentage:

   [        ]%11

Option Entitlement:

   A number equal to the product of the Applicable Percentage and 8.7912

Make-Whole Fundamental Change

  

Adjustment:

   Any adjustment to the Conversion Rate pursuant to Section 14.03 of the
Supplemental Indenture.

Discretionary Adjustment:

   Any adjustment to the Conversion Rate pursuant to Section 14.04(h) of the
Supplemental Indenture.

Strike Price:

   USD113.7501

 

7  Include for base capped call.

8  Include for additional capped call.

9  Include for base capped call.

10  Include for additional capped call.

11  To be Dealer’s percentage of the overall capped call transaction.

 

3



--------------------------------------------------------------------------------

Cap Price:

   USD153.1250

Rounding of Strike Price/

  

Cap Price/Option Entitlement:

   In connection with any adjustment to the Option Entitlement or Strike Price,
the Option Entitlement or Strike Price, as the case may be, shall be rounded by
the Calculation Agent in accordance with the provisions of the Supplemental
Indenture relating to rounding of the “Conversion Price” or the “Conversion
Rate”, as applicable (each as defined in the Supplemental Indenture). In
connection with any adjustment to the Cap Price hereunder, the Calculation Agent
will round the adjusted Cap Price to the nearest USD0.0001.

Number of Shares:

   As of any date, a number of Shares equal to the product of the Number of
Options and the Option Entitlement.

Premium:

   USD[        ]

Premium Payment Date:

   The Effective Date

Exchange:

   The New York Stock Exchange

Related Exchange:

   All Exchanges Procedures for Exercise:   

Exercise Dates:

   Each Conversion Date.

Conversion Date:

   [With respect to any conversion of a Convertible Security (other than (x) any
conversion of Convertible Securities with a “Conversion Date” (as defined in the
Supplemental Indenture) occurring prior to the Free Convertibility Date or
(y) any conversion of Convertible Securities in respect of which holder(s) of
such Convertible Securities would be entitled to an increase in the Conversion
Rate pursuant to a Make-Whole Fundamental Change Adjustment (any such conversion
described in clause (x) or clause (y), an “Early Conversion”), to which the
provisions of Section 8(b)(ii) of this Confirmation shall apply), the
“Conversion Date” (as defined in the Supplemental Indenture), provided that, no
Conversion Date shall be deemed to have occurred with respect to Exchanged
Securities (such Convertible Securities, other than Exchanged Securities, the
“Relevant Convertible Securities” for such Conversion Date).]12    [With respect
to any conversion of a Convertible Security (other than (x) any conversion of
Convertible Securities with a “Conversion Date” (as defined in the Supplemental
Indenture) occurring prior to the Free Convertibility Date or (y) any conversion
of Convertible Securities in respect of which holder(s) of such Convertible
Securities would

 

12 

Include for base capped call.

 

4



--------------------------------------------------------------------------------

   be entitled to an increase in the Conversion Rate pursuant to a Make-Whole
Fundamental Change Adjustment (any such conversion described in clause (x) or
clause (y), an “Early Conversion”), to which the provisions of Section 8(b)(ii)
of this Confirmation shall apply), the “Conversion Date” (as defined in the
Supplemental Indenture) for Convertible Securities that are not “Relevant
Convertible Securities” under (and as defined in) the confirmation between the
parties hereto regarding the Base Call Option Transaction dated March 8, 2018
(the “Base Call Option Transaction Confirmation”), provided that, no Conversion
Date shall be deemed to have occurred with respect to Exchanged Securities (such
Convertible Securities, other than Exchanged Securities, the “Relevant
Convertible Securities” for such Conversion Date). For the purposes of
determining whether any Convertible Securities will be Relevant Convertible
Securities hereunder or “Relevant Convertible Securities” under the Base Call
Option Transaction Confirmation, Convertible Securities that are converted
pursuant to the Supplemental Indenture shall be allocated first to the Base Call
Option Transaction Confirmation until all Options thereunder are exercised or
terminated.]13

Free Convertibility Date:

   October 15, 2024

Exchanged Securities:

   With respect to any Conversion Date, any Convertible Securities with respect
to which Counterparty makes the election described in Section 14.13 of the
Supplemental Indenture and the financial institution designated by Counterparty
accepts such Convertible Securities in accordance with Section 14.13 of the
Supplemental Indenture, as long as Counterparty does not submit a Notice of
Exercise in respect thereof.

Expiration Date:

   The earlier of (i) the last day on which any Convertible Securities remain
outstanding and (ii) the second “Scheduled Trading Day” (as defined in the
Supplemental Indenture) immediately preceding the “Maturity Date” (as defined in
the Supplemental Indenture).

Automatic Exercise on

  

Conversion Dates:

   Applicable, which means that on each Conversion Date occurring on or after
the Free Convertibility Date, a number of Options equal to the number of
Relevant Convertible Securities for such Conversion Date in denominations of
USD1,000 principal amount shall be automatically exercised, subject to “Notice
of Exercise” below.

 

 

13  Include for additional capped call.

 

5



--------------------------------------------------------------------------------

Notice Deadline:

   In respect of any exercise of Options hereunder on any Conversion Date on or
after the Free Convertibility Date, 5:00 P.M., New York City time, on the
“Scheduled Trading Day” (as defined in the Supplemental Indenture) immediately
preceding the “Maturity Date” (as defined in the Supplemental Indenture).

Notice of Exercise:

   Counterparty shall notify Dealer in writing prior to the Notice Deadline of
the number of Relevant Convertible Securities being converted on the related
Conversion Date[; provided, that any “Notice of Exercise” delivered to Dealer
pursuant to the Base Call Option Transaction Confirmation shall be deemed to be
a Notice of Exercise pursuant to this Confirmation and the terms of such Notice
of Exercise shall apply, mutatis mutandis, to this Confirmation]14. For the
avoidance of doubt, if Counterparty fails to give such notice when due in
respect of any exercise of Options hereunder with a Conversion Date occurring on
or after the Free Convertibility Date, Automatic Exercise shall apply and the
Conversion Date shall be deemed to be the Notice Deadline.

Notice of Final Convertible Security

Settlement Method:

   In addition, Counterparty shall notify Dealer in writing before 5:00 P.M.,
New York City time, on the “Scheduled Trading Day” (as defined in the
Supplemental Indenture) immediately preceding the Free Convertibility Date of
the settlement method (and, if applicable, the “Specified Dollar Amount” (as
defined in the Supplemental Indenture)) elected (or deemed to be elected) with
respect to Relevant Convertible Securities with a Conversion Date occurring on
or after the Free Convertibility Date (any such notice, a “Notice of Final
Convertible Security Settlement Method”). If applicable, the Notice of Final
Convertible Security Settlement Method shall also contain the Settlement Method
Election Provisions; provided, that if Counterparty does not timely deliver the
Notice of Final Convertible Security Settlement Method (or such notice does not
contain the Settlement Method Election Provisions, if applicable) then the
Notice of Final Convertible Security Settlement Method shall be deemed timely
given and the Applicable Settlement Method shall be a Cash Election with a
“Specified Dollar Amount” (as defined in the Supplemental Indenture) of USD1,000
(and, for the avoidance of doubt, the Cash Settlement Averaging Period shall be
determined without regard to the proviso in the definition thereof), and
Counterparty shall not specify “Physical Settlement” (as defined in the
Supplemental Indenture) or a Cash Election with a “Specified Dollar Amount” (as
defined in the

 

14 

Include for additional capped call confirmation only.

 

6



--------------------------------------------------------------------------------

   Supplemental Indenture) of less than USD1,000 as the settlement method for
any Relevant Convertible Securities. Counterparty acknowledges its
responsibilities under applicable securities laws, and in particular Section 9
and Section 10(b) of the Exchange Act and the rules and regulations thereunder,
in respect of any such deemed settlement method election as set forth in the
proviso in the immediately preceding sentence.

Dealer’s Telephone Number and Telex and/or Facsimile Number and Contact Details
for purpose of

  

Giving Notice:

   As specified in Section 6(b) below. Settlement Terms:   

Settlement Date:

   For any Exercise Date, the date one Settlement Cycle following the final day
of the Cash Settlement Averaging Period; provided that the Settlement Date shall
not be prior to the Exchange Business Day immediately following the date
Counterparty provides the Notice of Delivery Obligation prior to 5:00 P.M., New
York City time.

Delivery Obligation:

   In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above and “Method of
Adjustment”, “Discretionary Adjustments”, “Consequences of Merger Events/Tender
Offers”, “Consequences of Announcement Events” and Section 8(l) below, in
respect of an Exercise Date, Dealer will deliver to Counterparty on the related
Settlement Date (the “Delivery Obligation”), (i) a number of Shares equal to the
product of the Applicable Percentage and the aggregate number of Shares, if any,
that Counterparty would be obligated to deliver to the holder(s) of the Relevant
Convertible Securities for such Conversion Date pursuant to Section 14.02(a)(v)
of the Supplemental Indenture (except that such number of Shares shall be
rounded down to the nearest whole number) and cash in lieu of any fractional
Share resulting from such rounding and/or (ii) the product of the Applicable
Percentage and the aggregate amount of cash, if any, in excess of the principal
amount of the Relevant Convertible Securities that Counterparty would be
obligated to deliver to holder(s) of the Relevant Convertible Securities for
such Conversion Date pursuant to Section 14.02(a)(v) of the Supplemental
Indenture, determined, for each of clauses (i) and (ii), by the Calculation
Agent in a commercially reasonable manner by reference to such Sections of the
Supplemental Indenture as if Counterparty had elected to satisfy its conversion
obligation in respect of such Relevant Convertible Securities by the Applicable
Settlement Method, notwithstanding any different actual election by

 

7



--------------------------------------------------------------------------------

   Counterparty with respect to the settlement of such Relevant Convertible
Securities; provided that if the “Daily VWAP” (as defined in the Supplemental
Indenture) for any “Trading Day” (as defined in the Supplemental Indenture
pursuant to the second proviso in such definition) during the Cash Settlement
Averaging Period is greater than the Cap Price, then clause (b) of the relevant
“Daily Conversion Value” (as defined in the Supplemental Indenture) for such
“Trading Day” shall be determined as if such “Daily VWAP” for such “Trading Day”
were deemed to equal the Cap Price; provided further that the Delivery
Obligation shall be determined excluding any Shares and/or cash that
Counterparty is obligated to deliver to holder(s) of the Relevant Convertible
Securities as a direct or indirect result of any adjustments to the Conversion
Rate pursuant to a Discretionary Adjustment and any interest payment that
Counterparty is (or would have been) obligated to deliver to holder(s) of the
Relevant Convertible Securities for such Conversion Date. Notwithstanding the
foregoing, if, in respect of any Exercise Date, (x)(I) the number of Shares
included in the Delivery Obligation multiplied by the Share Obligation Value
Price plus (II) the amount of cash included in the Delivery Obligation, would
otherwise exceed (y) the product of the Applicable Percentage and the relevant
Net Convertible Share Obligation Value, such number of Shares and such amount of
cash shall be proportionately reduced to the extent necessary to eliminate such
excess.

Applicable Settlement Method:

   For any Relevant Convertible Securities, if (i) Counterparty has notified
Dealer in the Notice of Final Convertible Security Settlement Method that it has
elected, or is deemed to have elected, to satisfy its conversion obligation in
respect of such Relevant Convertible Securities in cash or in a combination of
cash and Shares in accordance with Section 14.02(a) of the Supplemental
Indenture (a “Cash Election”) with a “Specified Dollar Amount” (as defined in
the Supplemental Indenture) of at least USD1,000 and (ii) such Notice of Final
Convertible Security Settlement Method contains all of the Settlement Method
Election Provisions, the Applicable Settlement Method shall be the settlement
method actually so elected, or deemed to be elected, by Counterparty in respect
of such Relevant Convertible Securities (the “Convertible Securities Settlement
Method”); otherwise, the Applicable Settlement Method shall assume Counterparty
had made a Cash Election with respect to such Relevant Convertible Securities (a
“Deemed Cash Election”) with a “Specified Dollar Amount” (as defined in the
Supplemental Indenture) of USD1,000 per Relevant Convertible Security and the
Delivery Obligation

 

8



--------------------------------------------------------------------------------

   shall be determined by the Calculation Agent pursuant to
Section 14.02(a)(v)(C) of the Supplemental Indenture as if the relevant
“Observation Period” (as defined in the Supplemental Indenture) were the Cash
Settlement Averaging Period.

Cash Settlement Averaging Period:

   The 40 “Trading Days” (as defined in the Supplemental Indenture pursuant to
the second proviso in such definition) commencing on the 41st “Scheduled Trading
Day” (as defined in the Supplemental Indenture) prior to the “Maturity Date” (as
defined in the Supplemental Indenture); provided that in the case of a Deemed
Cash Election, the Cash Settlement Averaging Period shall be the 80 “Trading
Days” (as defined in the Supplemental Indenture pursuant to the second proviso
in such definition) commencing on the 81st “Scheduled Trading Day” (as defined
in the Supplemental Indenture) prior to the “Maturity Date” (as defined in the
Supplemental Indenture).

Settlement Method Election Provisions:

   In order for the Applicable Settlement Method to be the Convertible
Securities Settlement Method in accordance with “Applicable Settlement Method”
above, the Notice of Final Convertible Security Settlement Method must contain
in writing the following representations and warranties from Counterparty to
Dealer as of such notice delivery date:   

(i) Counterparty is not aware of any material nonpublic information regarding
Counterparty or the Shares;

  

(ii) Counterparty is electing the Convertible Security Settlement Method in good
faith and not as part of a plan or scheme to evade compliance with the U.S.
federal securities laws; Counterparty is not electing the Convertible Security
Settlement Method to create actual or apparent trading activity in the Shares
(or any security convertible into or exchangeable for Shares) or to raise or
depress or otherwise manipulate the price of the Shares (or any security
convertible into or exchangeable for Shares) or otherwise in violation of the
Exchange Act; and Counterparty has not entered into or altered any hedging
transaction relating to the Shares corresponding to or offsetting the
Transaction (it being agreed and understood that none of the offering,
repurchase and retirement, or repayment of any Convertible Securities shall
constitute the entry into or the alteration of any hedging transaction relating
to the Shares corresponding to or offsetting the Transaction);

 

9



--------------------------------------------------------------------------------

  

(iii) Counterparty has the power to make such election and to execute and
deliver any documentation relating to such election that it is required by this
Confirmation to deliver and to perform its obligations under this Confirmation
and has taken all necessary action to authorize such election, execution,
delivery and performance;

  

(iv) such election and performance of its obligations under this Confirmation do
not violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets, in each case, that would impair
such election or ability to perform its obligations hereunder; and

  

(v) any transaction that Dealer makes with respect to the Shares during the
period beginning at the time that Counterparty delivers such notice and ending
at the close of business on the final day of the Cash Settlement Averaging
Period shall be made by Dealer at Dealer’s sole discretion for Dealer’s own
account and Counterparty shall not have, and shall not attempt to exercise, any
influence over how, when, whether or at what price Dealer effects such
transactions, including, without limitation, the prices paid or received by
Dealer per Share pursuant to such transactions, or whether such transactions are
made on any securities exchange or privately.

Notice of Delivery Obligation:

   No later than the Exchange Business Day immediately following the last day of
the Cash Settlement Averaging Period, Counterparty shall give Dealer notice of
the aggregate number of Shares and/or amount of cash included in the Total
Convertible Share Obligation Value (as defined below) for all Exercise Dates (it
being understood, for the avoidance of doubt, that the requirement of
Counterparty to deliver such notice shall not limit Counterparty’s obligations
with respect to a Notice of Exercise or Notice of Final Convertible Security
Settlement Method, as the case may be, as set forth above, in any way).

Net Convertible Share Obligation Value:

   With respect to Relevant Convertible Securities as to a Conversion Date,
(i) the Total Convertible Share Obligation Value of such Relevant Convertible
Securities for such Conversion Date minus (ii) the aggregate principal amount of
such Relevant Convertible Securities for such Conversion Date.

 

10



--------------------------------------------------------------------------------

Total Convertible Share Obligation Value:

   With respect to Relevant Convertible Securities with respect to a Conversion
Date, (i) (A) the number of Shares equal to the aggregate number of Shares that
Counterparty is obligated to deliver to the holder(s) of Relevant Convertible
Securities for such Conversion Date pursuant to the Supplemental Indenture
multiplied by (B) the Share Obligation Value Price plus (ii) an amount of cash
equal to the aggregate amount of cash that Counterparty is obligated to deliver
to the holder(s) of Relevant Convertible Securities for such Conversion Date
pursuant to the Supplemental Indenture (including, for the avoidance of doubt,
any cash payable by Counterparty in lieu of fractional Shares); provided that
the Total Convertible Share Obligation Value shall be determined excluding any
Shares and/or cash that Counterparty is obligated to deliver to holder(s) of the
Relevant Convertible Securities as a direct or indirect result of any
adjustments to the Conversion Rate pursuant to a Discretionary Adjustment and
any interest payment that Counterparty is (or would have been) obligated to
deliver to holder(s) of the Relevant Convertible Securities for such Conversion
Date.

Share Obligation Value Price:

   The opening price as displayed under the heading “Op” on Bloomberg page
“GWRE.N <Equity>” (or its equivalent successor if such page is not available) on
the applicable Settlement Date or other date of delivery.

Other Applicable Provisions:

   To the extent Dealer is obligated to deliver Shares hereunder, the provisions
of Sections 9.8, 9.9 and 9.11 of the Equity Definitions will be applicable as if
“Physical Settlement” applied to the Transaction; provided that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws that exist as a result of the fact that Counterparty is the
issuer of the Shares.

Restricted Certificated Shares:

   Notwithstanding anything to the contrary in the Equity Definitions, Dealer
may, in whole or in part, deliver Shares required to be delivered to
Counterparty hereunder in certificated form in lieu of delivery through the
Clearance System. With respect to such certificated Shares, the Representation
and Agreement contained in Section 9.11 of the Equity Definitions shall be
modified by deleting the remainder of the provision after the word “encumbrance”
in the fourth line thereof.

 

11



--------------------------------------------------------------------------------

Adjustments:   

Method of Adjustment:

   Notwithstanding Section 11.2 of the Equity Definitions, upon the occurrence
of any event or condition set forth in the Dilution Adjustment Provisions (a
“Potential Adjustment Event”) that requires an adjustment under the Supplemental
Indenture, the Calculation Agent shall, in good faith and in a commercially
reasonable manner, make a corresponding adjustment in respect of any one or more
of the Strike Price, the Number of Options, the Option Entitlement and any other
term relevant to the exercise, settlement or payment of the Transaction, to the
extent an analogous adjustment is required under the Supplemental Indenture,
subject to “Discretionary Adjustments” below. Immediately upon the occurrence of
any Potential Adjustment Event, Counterparty shall notify the Calculation Agent
of such Potential Adjustment Event.    Notwithstanding anything to the contrary
herein or in the Equity Definitions:   

(i) in connection with any Potential Adjustment Event as a result of an event or
condition set forth in Section 14.04(b) of the Supplemental Indenture or
Section 14.04(c) of the Supplemental Indenture where, in either case, the period
for determining “Y” (as such term is used in Section 14.04(b) of the
Supplemental Indenture) or “SP0” (as such term is used in Section 14.04(c) of
the Supplemental Indenture), as the case may be, begins before Counterparty has
publicly announced the event or condition giving rise to such Potential
Adjustment Event, then the Calculation Agent shall, in good faith and in a
commercially reasonable manner, have the right to adjust any variable relevant
to the exercise, settlement or payment for the Transaction as appropriate to
reflect the reasonable costs (including, but not limited to, hedging mismatches
and market losses) and commercially reasonable out-of-pocket expenses incurred
by Dealer in connection with its commercially reasonable hedging activities as a
result of such event or condition not having been publicly announced prior to
the beginning of such period; and

  

(ii) if any Potential Adjustment Event is declared and (a) the event or
condition giving rise to such Potential Adjustment Event is subsequently
amended, modified, cancelled or abandoned, (b) the “Conversion Rate” (as defined
in the Supplemental Indenture) is otherwise not adjusted at the time or in the
manner contemplated by the relevant Dilution Adjustment Provision based on such
declaration or (c) the “Conversion Rate” (as defined in the Supplemental
Indenture) is adjusted as a result of such Potential Adjustment Event and
subsequently re-adjusted (each of clauses (a), (b)

 

12



--------------------------------------------------------------------------------

  

and (c), a “Potential Adjustment Event Change”) then, in each case, the
Calculation Agent shall, in good faith and in a commercially reasonable manner,
have the right to adjust any variable relevant to the exercise, settlement or
payment for the Transaction as appropriate to reflect the reasonable costs
(including, but not limited to, hedging mismatches and market losses) and
commercially reasonable out-of-pocket expenses incurred by Dealer in connection
with its commercially reasonable hedging activities as a result of such
Potential Adjustment Event Change.

  

Upon the occurrence of any Potential Adjustment Event Change, Counterparty shall
immediately notify the Calculation Agent in writing of the details of such
Potential Adjustment Event Change.

   For the avoidance of doubt, Dealer shall not have any payment or delivery
obligation hereunder in respect of, and no adjustment shall be made to the terms
of the Transaction on account of, (x) any distribution of cash, property or
securities by Counterparty to the holders of Convertible Securities (upon
conversion or otherwise) or (y) any other transaction in which holders of
Convertible Securities are entitled to participate, in each case, in lieu of an
adjustment under the Supplemental Indenture in respect of a Potential Adjustment
Event (including, without limitation, under the fourth sentence of
Section 14.04(c) of the Supplemental Indenture or the fourth sentence of
Section 14.04(d) of the Supplemental Indenture).

Dilution Adjustment Provisions:

   Sections 14.04(a), (b), (c), (d) and (e) and Section 14.05 of the
Supplemental Indenture

Discretionary Adjustments:

   Notwithstanding anything to the contrary herein or in the Equity Definitions,
if the Calculation Agent in good faith disagrees with any adjustment under the
Supplemental Indenture that is the basis of any adjustment hereunder and that
involves an exercise of discretion by Counterparty, its board of directors or a
committee of its board of directors (including, without limitation, pursuant to
Section 14.05 of the Supplemental Indenture or pursuant to Section 14.07 of the
Supplemental Indenture or any supplemental indenture entered into thereunder or
in connection with the determination of the fair value of any securities,
property, rights or other assets), then the Calculation Agent will determine the
corresponding adjustment to be made to any one or more of the Strike Price,
Number of Options, Option Entitlement and any other variable relevant to the
exercise, settlement or payment of or under the Transaction in good faith and in
a commercially reasonable manner

 

13



--------------------------------------------------------------------------------

   consistent with the methodology set forth in the Supplemental Indenture. In
addition, notwithstanding the foregoing, if any Potential Adjustment Event
occurs during the Cash Settlement Averaging Period but no adjustment was made to
any Convertible Security under the Supplemental Indenture because the relevant
holder of such Convertible Security was deemed to be a record owner of the
underlying Shares on the related Conversion Date, then the Calculation Agent
shall, in good faith and in a commercially reasonable manner, make an
adjustment, consistent with the methodology set forth in the Supplemental
Indenture as determined by it, to the terms hereof in order to account for such
Potential Adjustment Event. For the avoidance of doubt, the Delivery Obligation
shall be calculated on the basis of such adjustments by the Calculation Agent.
Extraordinary Events:   

Merger Events:

   Notwithstanding Section 12.1(b) of the Equity Definitions, “Merger Event”
shall have the meaning set forth in Section 14.07 of the Supplemental Indenture.

Consequences of Merger Events/ Tender Offers:

   Notwithstanding Section 12.2 of the Equity Definitions, upon the occurrence
of a Merger Event, the Calculation Agent, acting in good faith and commercially
reasonably, shall make a corresponding adjustment in respect of any adjustment
under the Supplemental Indenture to any one or more of the nature of the Shares,
the Number of Options, the Option Entitlement, composition of the “Shares”
hereunder and any other variable relevant to the exercise, settlement or payment
for the Transaction, to the extent an analogous adjustment is required under
Section 14.07 of the Supplemental Indenture in respect of such Merger Event, as
determined in good faith and in a commercially reasonable manner by the
Calculation Agent by reference to such Section, subject to “Discretionary
Adjustments” above; provided that such adjustment shall be made without regard
to any adjustment to the Conversion Rate pursuant to a Make-Whole Fundamental
Change Adjustment or a Discretionary Adjustment; and provided further that if,
with respect to a Merger Event or a Tender Offer, (i) the consideration for the
Shares includes (or, at the option of a holder of Shares, may include)
securities issued by an entity that is not a corporation organized under the
laws of the United States, any state thereof or the District of Columbia or
(ii) the Counterparty to the Transaction, following such Merger Event, will not
be a corporation organized under the laws of the United States, any State
thereof or the District of Columbia

 

14



--------------------------------------------------------------------------------

   or will not be the Issuer, Dealer may elect in its commercially reasonable
discretion that Cancellation and Payment (Calculation Agent Determination) shall
apply. For the avoidance of doubt, adjustments shall be made pursuant to the
provisions set forth above regardless of whether any Merger Event gives rise to
an Early Conversion. For purposes of this paragraph, “Tender Offer” means the
occurrence of any event or condition set forth in Section 14.04(e) of the
Supplemental Indenture.

Notice of Merger Consideration:

   Upon the occurrence of a Merger Event, Counterparty shall reasonably promptly
(but in any event prior to consummation of such Merger Event) notify the
Calculation Agent of, in the case of a Merger Event that causes the Shares to be
converted into the right to receive more than a single type of consideration
(determined based in part upon any form of stockholder election), the weighted
average of the types and amounts of consideration actually received by holders
of Shares upon consummation of such Merger Event.

Consequences of Announcement Events:

   Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that, in respect of an Announcement Event,
(x) references to “Tender Offer” shall be replaced by references to
“Announcement Event” and references to “Tender Offer Date” shall be replaced by
references to “date of such Announcement Event”, (y) the word “shall” in the
second line shall be replaced with “may” and the phrase “exercise, settlement,
payment or any other terms of the Transaction (including, without limitation,
the spread)” shall be replaced with the phrase “Cap Price (provided that in no
event shall the Cap Price be less than the Strike Price)”, and (z) for the
avoidance of doubt, the Calculation Agent may, in good faith and in a
commercially reasonable manner, determine whether the relevant Announcement
Event has had an economic effect on the Transaction (and, if so, may adjust the
Cap Price accordingly) on one or more occasions on or after the date of the
Announcement Event up to, and including, the Expiration Date, any Early
Termination Date and/or any other date of cancellation, it being understood that
any adjustment in respect of an Announcement Event shall take into account any
earlier adjustment relating to the same Announcement Event. An Announcement
Event shall be an “Extraordinary Event” for purposes of the Equity Definitions,
to which Article 12 of the Equity Definitions is applicable.

Announcement Event:

   (i) The public announcement by Issuer, any subsidiary of Issuer, any
affiliate of Issuer, any agent of Issuer or a relevant and credible third party
of (x) any transaction or event that, if completed, would

 

15



--------------------------------------------------------------------------------

   constitute a Merger Event or Tender Offer, (y) any potential acquisition by
Issuer and/or its subsidiaries where the aggregate consideration exceeds 25% of
the market capitalization of Issuer as of the date of such announcement (an
“Transformative Transaction”) or (z) the intention to enter into a Merger Event
or Tender Offer or an Transformative Transaction, (ii) the public announcement
by Issuer of an intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include, a Merger Event or
Tender Offer or an Transformative Transaction or (iii) any subsequent public
announcement by Issuer, any subsidiary of Issuer, any affiliate of Issuer, any
agent of Issuer or a relevant and credible third party of a change to a
transaction or intention that is the subject of an announcement of the type
described in clause (i) or (ii) of this sentence (including, without limitation,
a new announcement, whether or not by the same party, relating to such a
transaction or intention or the announcement of a withdrawal from, or the
abandonment or discontinuation of, such a transaction or intention), as
determined by the Calculation Agent. The parties hereto agree and acknowledge
that for purposes of this “Announcement Event” definition, in determining
whether a third party is relevant and credible, the Calculation Agent may take
into consideration the effect of the relevant announcement by such third party
on the Shares and/or options relating to the Shares. For the avoidance of doubt,
the occurrence of an Announcement Event with respect to any transaction or
intention shall not preclude the occurrence of a later Announcement Event with
respect to such transaction or intention. For purposes of this definition of
“Announcement Event,” (A) “Merger Event” shall mean such term as defined under
Section 12.1(b) of the Equity Definitions (but, for the avoidance of doubt, the
remainder of the definition of “Merger Event” in Section 12.1(b) of the Equity
Definitions following the definition of “Reverse Merger” therein shall be
disregarded) and (B) “Tender Offer” shall mean such term as defined under
Section 12.1(d) of the Equity Definitions.

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re-quoted on any such
exchange or quotation system, such exchange or quotation system shall thereafter
be deemed to be the Exchange.

 

16



--------------------------------------------------------------------------------

Additional Termination Event(s):

   Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Extraordinary Event, the Transaction would be cancelled or
terminated (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions, an Additional Termination Event (with the Transaction (or the
cancelled or terminated portion thereof) being the Affected Transaction and
Counterparty being the sole Affected Party) shall be deemed to occur, and, in
lieu of Sections 12.7, 12.8 and 12.9 of the Equity Definitions, Section 6 of the
Agreement shall apply to such Affected Transaction.

Additional Disruption Events:

  

(a)   Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) by adding the phrase “and/or Hedge Position”
after the word “Shares” in clause (X) thereof and (iii) by immediately following
the word “Transaction” in clause (X) thereof, adding the phrase “in the manner
contemplated by the Hedging Party on the Trade Date”; and provided further that
Section 12.9(a)(ii) of the Equity Definitions is hereby amended by (i) replacing
the parenthetical beginning after the word “regulation” in the second line
thereof the words “(including, for the avoidance of doubt and without
limitation, (x) any tax law or (y) adoption or promulgation of new regulations
authorized or mandated by existing statute)” and (ii) adding the words “, or
holding, acquiring or disposing of Shares or any Hedge Positions relating to,”
after the words “obligations under” in clause (Y) thereof.

(b)   Failure to Deliver:

   Applicable

(c)   Insolvency Filing:

   Applicable

(d)   Hedging Disruption:

   Applicable; provided that:    (i) Section 12.9(a)(v) of the Equity
Definitions is hereby amended by inserting the following sentence at the end of
such Section:    “For the avoidance of doubt, (i) the term “equity price risk”
shall be deemed to include, but shall not be limited to, stock price and
volatility risk, and (ii) the transactions or assets referred to in phrases
(A) or (B) above must be available on commercially reasonable pricing and other
terms.”; and    (ii) Section 12.9(b)(iii) of the Equity Definitions is hereby
amended by inserting in the third line thereof, after the words “to terminate
the Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

 

17



--------------------------------------------------------------------------------

(e)   Increased Cost of Hedging:

   Not Applicable

Hedging Party:

   Dealer

Determining Party:

   Dealer; provided that the Determining Party will promptly, upon written
notice from Counterparty, provide a statement displaying in reasonable detail
the basis for such determination, adjustment or calculation, as the case may be
(including any quotations, market data or information from internal or external
sources used in making such determination, adjustment or calculation, it being
understood that the Determining Party shall not be required to disclose any
confidential information or proprietary models used by it in connection with
such determination, adjustment or calculation, as the case may be).

Non-Reliance:

   Applicable

Agreements and Acknowledgments Regarding Hedging Activities:

   Applicable

Additional Acknowledgments:

   Applicable

Hedging Adjustment:

   For the avoidance of doubt, whenever Dealer, Determining Party or the
Calculation Agent is permitted to make an adjustment pursuant to the terms of
this Confirmation or the Equity Definitions to take into account the effect of
any event (other than an adjustment made by reference to the Supplemental
Indenture), the Calculation Agent, Determining Party or Dealer, as the case may
be, shall make such adjustment by reference to the effect of such event on
Dealer assuming that Dealer maintains a commercially reasonable hedge position.

3. Calculation Agent:

   Dealer; provided that all calculations and determinations by the Calculation
Agent (other than calculations or determinations made by reference to the
Supplemental Indenture) shall be made in good faith and in a commercially
reasonable manner and assuming for such purposes that Dealer is maintaining,
establishing and/or unwinding, as applicable, a commercially reasonable hedge
position; provided further that if an Event of Default of the type described in
Section 5(a)(vii) of the Agreement with respect to which Dealer is the sole
Defaulting Party occurs, Counterparty shall have the right to appoint a
successor calculation agent which shall be a nationally recognized third-party
dealer in over-the-counter corporate equity derivatives. Calculation Agent
agrees that it will promptly, upon written notice from Counterparty, provide a
statement displaying in reasonable detail the basis for such determination,
adjustment or calculation, as the case may be (including any quotations, market
data or

 

18



--------------------------------------------------------------------------------

   information from internal or external sources used in making such
determination, adjustment or calculation, it being understood that the
Calculation Agent shall not be required to disclose any confidential information
or proprietary models used by it in connection with such determination,
adjustment or calculation, as the case may be).

 

4. Account Details:

 

Dealer Payment Instructions:

 

[Bank:

  [                     ]  

ABA#:

  [                     ]  

Acct No.:

  [                     ]  

Beneficiary:

  [                     ]  

Ref:

  [                     ]]  

Counterparty Payment Instructions:

   

To be provided by Counterparty.

   

5. Offices:

   

The Office of Dealer for the Transaction is: [            ]

The Office of Counterparty for the Transaction is:

Inapplicable, Counterparty is not a Multibranch Party

6. Notices: For purposes of this Confirmation:

(a)   Address for notices or communications to Counterparty:

To:

  Guidewire Software, Inc.     1001 E. Hillsdale Blvd. Suite 800     Foster
City, California 94404  

Attn:

  Richard Hart, Chief Financial Officer  

Telephone:

  650-357-9100  

Email:

  rhart@guidewire.com  

with a copy to:

   

Attn:

  Winston King, General Counsel  

Email:

  wking@guidewire.com  

and

   

Goodwin Procter LLP

 

The New York Times Building 620 Eighth Avenue

 

New York, NY 10018

 

Attn:

  Yoel Kranz  

Telephone:

  (212) 813-8800  

Email:

  ykranz@goodwinlaw.com  

(b)   Address for notices or communications to Dealer:

[[             ]

[         ]

Email:

  [                     ]  

Facsimile No:

  [                     ]  

 

19



--------------------------------------------------------------------------------

With a copy to:

  

Attention:

  

[                     ]

Title:

   [                    ]

Telephone No:

  

[                     ]

Email:

   [                    ]]

7. Representations, Warranties and Agreements:

(a) In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Counterparty represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:

(i) On the Trade Date and as of the date of any Notice of Share Termination
under (and as defined in) Section 8(c) below, (A) Counterparty is not aware of
any material nonpublic information regarding Counterparty or the Shares and
(B) all reports and other documents filed by Counterparty with the Securities
and Exchange Commission pursuant to the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) when considered as a whole (with the more recent
such reports and documents deemed to amend inconsistent statements contained in
any earlier such reports and documents), do not contain any untrue statement of
a material fact or any omission of a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
in which they were made, not misleading.

(ii) (A) On the Trade Date, the Shares or securities that are convertible into,
or exchangeable or exercisable for Shares, are not subject to a “restricted
period,” as such term is defined in Regulation M under the Exchange Act
(“Regulation M”) and (B) Counterparty shall not engage in any “distribution,” as
such term is defined in Regulation M, other than (i) a distribution meeting the
requirements of the exceptions set forth in sections 101(b)(10) and 102(b)(7) of
Regulation M, (ii) the distribution of the Convertible Securities and (iii) the
distribution of Shares by Counterparty concurrently with the distribution of the
Convertible Securities, until the second Exchange Business Day immediately
following the Trade Date.

(iii) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that neither Dealer nor any of its affiliates is
making any representations or warranties or taking any position or expressing
any view with respect to the treatment of the Transaction under any accounting
standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own
Equity (or any successor issue statements).

(iv) Without limiting the generality of Section 3(a)(iii) of the Agreement, the
Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.

(v) Prior to the Trade Date, Counterparty shall deliver to Dealer a resolution
of Counterparty’s board of directors authorizing the Transaction.

(vi) Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.

(vii) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as, an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.

(viii) On each of the Trade Date and the Premium Payment Date, Counterparty is
not “insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and Counterparty would be able to purchase the Number of Shares in compliance
with the laws of the jurisdiction of Counterparty’s incorporation.

 

20



--------------------------------------------------------------------------------

(ix) The representations and warranties of Counterparty set forth in Section 3
of the Agreement and Section 1 of the Underwriting Agreement, dated as of
March 8, 2018, between Counterparty and Goldman Sachs & Co. LLC and Citigroup
Global Markets Inc. as representatives of the Underwriters party thereto (the
“Underwriting Agreement”) are true and correct as of the Trade Date and the
Effective Date and are hereby deemed to be repeated to Dealer as if set forth
herein.

(x) To the knowledge of Counterparty, no state or local (including non-U.S.
jurisdictions) law, rule, regulation or regulatory order applicable to the
Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Dealer or its affiliates owning or
holding (however defined) Shares; provided that Counterparty makes no
representation or warranty regarding any such requirement that is applicable
generally to the ownership of equity securities by Dealer or any of its
affiliates solely as a result of it or any of such affiliates being financial
institutions or broker-dealers.

(xi) Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least USD50 million.

(b) Each of Dealer and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(18) of the U.S.
Commodity Exchange Act, as amended, and is entering into the Transaction as
principal (and not as agent or in any other capacity, fiduciary or otherwise)
and not for the benefit of any third party.

(c) Each of Dealer and Counterparty acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(a)(2) thereof. Accordingly, Counterparty represents and warrants to
Dealer that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its investment
and its investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account and without a view to the distribution or resale thereof, (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws, and (v) its
financial condition is such that it has no need for liquidity with respect to
its investment in the Transaction and no need to dispose of any portion thereof
to satisfy any existing or contemplated undertaking or indebtedness and is
capable of assessing the merits of and understanding (on its own behalf or
through independent professional advice), and understands and accepts, the
terms, conditions and risks of the Transaction.

(d) Each of Dealer and Counterparty agrees and acknowledges that Dealer is a
“financial institution” and “financial participant” within the meaning of
Sections 101(22) and 101(22A) of the Bankruptcy Code. The parties hereto further
agree and acknowledge (A) that this Confirmation is a “securities contract,” as
such term is defined in Section 741(7) of the Bankruptcy Code, with respect to
which each payment and delivery hereunder or in connection herewith is a
“termination value,” “payment amount” or “other transfer obligation” within the
meaning of Section 362 of the Bankruptcy Code and a “settlement payment” within
the meaning of Section 546 of the Bankruptcy Code, and (B) that Dealer is
entitled to the protections afforded by, among other sections, Sections
362(b)(6), 362(b)(27), 362(o), 546(e), 546(j), 548(d)(2), 555 and 561 of the
Bankruptcy Code.

 

21



--------------------------------------------------------------------------------

(e) As a condition to the effectiveness of the Transaction, Counterparty shall
deliver to Dealer an opinion of counsel, dated as of the Premium Payment Date
and reasonably acceptable to Dealer in form and substance, with respect to the
matters set forth in Section 3(a) of the Agreement and Section 7(a)(vii) hereof;
provided that any such opinion of counsel may contain customary exceptions and
qualifications, including, without limitation, exceptions and qualifications
relating to indemnification provisions.

(f) Counterparty understands that notwithstanding any other relationship between
Counterparty and Dealer and its affiliates, in connection with this Transaction
and any other over-the-counter derivative transactions between Counterparty and
Dealer or its affiliates, Dealer or its affiliates is acting as principal and is
not a fiduciary or advisor in respect of any such transaction, including any
entry, exercise, amendment, unwind or termination thereof.

(g) Counterparty represents and warrants that it has received, read and
understands the OTC Options Risk Disclosure Statement and a copy of the most
recent disclosure pamphlet prepared by The Options Clearing Corporation entitled
“Characteristics and Risks of Standardized Options”.

(h) Each party acknowledges and agrees to be bound by the Conduct Rules of the
Financial Industry Regulatory Authority, Inc. applicable to transactions in
options, and further agrees not to violate the position and exercise limits set
forth therein, in each case, to the extent such rules are applicable to such
party.

8. Other Provisions:

(a) Right to Extend. Dealer may postpone or add, in whole or in part, any
Exercise Date or Settlement Date or any other date of valuation or delivery by
Dealer, with respect to some or all of the relevant Options (in which event the
Calculation Agent, in good faith and in a commercially reasonable manner, shall
make appropriate adjustments to the Delivery Obligation), if Dealer determines,
in good faith and in a commercially reasonable manner, and, in respect of clause
(ii) below, based on the advice of counsel, that such extension is reasonably
necessary or appropriate (i) to preserve Dealer’s commercially reasonable
hedging or hedge unwind activity hereunder in light of existing liquidity
conditions in the cash market, the stock borrow market or other relevant market
(but only if there is a material decrease in liquidity relative to Dealer’s
expectations on the Trade Date), or (ii) to enable Dealer to effect purchases or
sales of Shares or Share Termination Delivery Units in connection with its
commercially reasonable hedging, hedge unwind or settlement activity hereunder
in a manner that would (assuming, in the case of purchases, Dealer were
Counterparty or an affiliated purchaser of Counterparty) be in compliance with
applicable legal, regulatory or self-regulatory requirements, or with related
policies and procedures (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by Dealer and, in
the case of policies or procedures, so long as such policies or procedures are
consistently applied to transactions similar to the Transaction); provided that
no such Exercise Day, Settlement Date or other date of valuation or delivery may
be postponed or added more than 40 Trading Days after the original Exercise Day,
Settlement Date or other date of valuation or delivery, as the case may be.

(b) Additional Termination Events.

(i) The occurrence of an event of default with respect to Counterparty under the
terms of the Convertible Securities as set forth in Section 6.02 of the
Supplemental Indenture, which default has resulted in the Convertible Securities
becoming due and payable under the terms thereof, shall constitute an Additional
Termination Event with respect to which the Transaction is the sole Affected
Transaction and Counterparty is the sole Affected Party, and Dealer shall be the
party entitled to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement and to determine the amount payable pursuant to Section 6(e) of
the Agreement.

(ii) As promptly as practicable (but in any event within five Scheduled Trading
Days) following any Repurchase Event (as defined below), Counterparty shall
notify Dealer in writing of such Repurchase Event and the number of Convertible
Securities subject to such Repurchase Event (any such notice, a “Convertible
Securities Repurchase Notice”). Notwithstanding anything to the contrary in this
Confirmation, the receipt by Dealer from

 

22



--------------------------------------------------------------------------------

Counterparty of (x) any Convertible Securities Repurchase Notice, within the
applicable time period set forth in the preceding sentence, and (y) a written
representation and warranty by Counterparty that, as of the date of such
Convertible Securities Repurchase Notice, Counterparty is not in possession of
any material nonpublic information regarding Counterparty or the Shares, shall
constitute an Additional Termination Event as provided in this Section 8(b)(ii).
Upon receipt of any such Convertible Securities Repurchase Notice and the
related written representation and warranty, Dealer shall promptly designate an
Exchange Business Day following receipt of such Convertible Securities
Repurchase Notice (which in no event shall be earlier than the related
repurchase date for such Convertible Securities) as an Early Termination Date
with respect to the portion of this Transaction corresponding to a number of
Options (the “Repurchase Options”) equal to the lesser of (A) the number of such
Convertible Securities specified in such Convertible Securities Repurchase
Notice [minus the “Repurchase Options” (as defined in the Base Call Option
Transaction Confirmation), if any, that relate to the Convertible Securities
subject to the relevant Repurchase Event]15 and (B) the Number of Options as of
the date Dealer designates such Early Termination Date and, as of such date, the
Number of Options shall be reduced by the number of Repurchase Options. Any
payment hereunder with respect to such termination shall be calculated pursuant
to Section 6 of the Agreement as if (1) an Early Termination Date had been
designated in respect of a Transaction having terms identical to this
Transaction and a Number of Options equal to the number of Repurchase Options,
(2) Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (3) the terminated portion of the Transaction were the
sole Affected Transaction. “Repurchase Event” means that (i) any Convertible
Securities are repurchased (whether pursuant to Section 15.02 of the
Supplemental Indenture or otherwise) by Counterparty or any of its subsidiaries
(including in connection with, or as a result of, a Fundamental Change (as
defined in the Supplemental Indenture), a tender offer, exchange offer or
similar transaction or for any other reason), (ii) any Convertible Securities
are delivered to Counterparty in exchange for delivery of any property or assets
of Counterparty or any of its subsidiaries (howsoever described), (iii) any
principal of any of the Convertible Securities is repaid prior to the final
maturity date of the Convertible Securities, or (iv) any Convertible Securities
are exchanged by or for the benefit of the “Holders” (as such term is defined in
the Indenture) thereof for any other securities of Counterparty or any of its
affiliates (or any other property, or any combination thereof) pursuant to any
exchange offer or similar transaction. For the avoidance of doubt, any
conversion of Convertible Securities (whether into cash, Shares, “Reference
Property” (as defined in the Indenture) or any combination thereof) pursuant to
the terms of the Indenture shall not constitute a Repurchase Event.

(iii) Notwithstanding anything to the contrary in this Confirmation, upon any
Early Conversion in respect of which the relevant converting Holder has
satisfied the requirements to conversion set forth in Section 14.02(b) of the
Supplemental Indenture:

 

  (A) Counterparty shall, as promptly as practicable (but in any event within
five Scheduled Trading Days of the “Conversion Date” (as defined in the
Supplemental Indenture) for such Early Conversion), provide written notice (an
“Early Conversion Notice”) to Dealer specifying the number of Convertible
Securities surrendered for conversion on such Conversion Date (such Convertible
Securities, the “Affected Convertible Securities”), and the giving of such Early
Conversion Notice shall constitute an Additional Termination Event as provided
in this Section 8(b)(iii); provided that any such Early Conversion Notice shall
contain a written acknowledgement by Counterparty of its responsibilities under
applicable securities laws, and in particular Section 9 and Section 10(b) of the
Exchange Act and the rules and regulations thereunder, in respect of the
delivery of such Early Conversion Notice.

 

 

15  Include for additional capped call.

 

23



--------------------------------------------------------------------------------

  (B) upon receipt of any such Early Conversion Notice, within a commercially
reasonable period of time thereafter, Dealer shall designate an Exchange
Business Day as an Early Termination Date (which Exchange Business Day shall be
on or as promptly as reasonably practicable after the related settlement date
for such Affected Convertible Securities) with respect to the portion of the
Transaction corresponding to a number of Options (the “Affected Number of
Options”) equal to the lesser of (x) the number of Affected Convertible
Securities [minus the “Affected Number of Options” (as defined in the Base Call
Option Transaction Confirmation), if any, that relate to such Affected
Convertible Securities]16 and (y) the Number of Options as of the “Conversion
Date” (as defined in the Supplemental Indenture) for such Early Conversion;

 

  (C) any payment hereunder with respect to such termination shall be calculated
pursuant to Section 6 of the Agreement as if (x) an Early Termination Date had
been designated in respect of a Transaction having terms identical to the
Transaction and a Number of Options equal to the Affected Number of Options,
(y) Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (z) the terminated portion of the Transaction were the
sole Affected Transaction; provided that the amount payable with respect to such
termination shall not be greater than (1) the Applicable Percentage, multiplied
by (2) the Affected Number of Options, multiplied by (3) (x) the sum of (i) the
amount of cash paid (if any) and (ii) the number of Shares delivered (if any) to
the Holder (as such term is defined in the Supplemental Indenture) of an
Affected Convertible Security upon conversion of such Affected Convertible
Security (in each case, including any cash and/or Shares payable and/or
deliverable as the result of a Make-Whole Fundamental Change Adjustment (if
any)), multiplied by the fair market value of one Share as determined by the
Calculation Agent in good faith and in a commercially reasonable manner, minus
(y) USD 1,000;

 

  (D) for the avoidance of doubt, in determining the amount payable in respect
of such Affected Transaction pursuant to Section 6 of the Agreement, the
Calculation Agent shall assume that (x) the relevant Early Conversion and any
conversions, adjustments, agreements, payments, deliveries or acquisitions by or
on behalf of Counterparty leading thereto had not occurred, (y) no adjustment to
the conversion rate for the Convertible Securities has occurred pursuant to any
Make-Whole Fundamental Change Adjustment or Discretionary Adjustment and (z) the
corresponding Convertible Securities remain outstanding; and

 

  (E) the Transaction shall remain in full force and effect, except that, as of
the “Conversion Date” (as defined in the Supplemental Indenture) for such Early
Conversion, the Number of Options shall be reduced by the Affected Number of
Options.

(c) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If Dealer shall owe Counterparty any amount pursuant to
Section 6(d)(ii) of the Agreement (a “Payment Obligation”), Counterparty shall
have the right, in its sole discretion, to require Dealer to satisfy any such
Payment Obligation by the Share Termination Alternative (as defined below) by
giving irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day (which written confirmation shall contain the
representation and warranty set forth in Section 7(a)(i)), no later than 9:30
A.M., New York City time, on the relevant Early Termination Date or date of
cancellation

 

 

16 

Include for additional capped call.

 

24



--------------------------------------------------------------------------------

or termination in respect of an Extraordinary Event, as applicable (“Notice of
Share Termination”); provided that if Counterparty does not elect to require
Dealer to satisfy its Payment Obligation by the Share Termination Alternative,
Dealer shall have the right, in its sole discretion, to elect to satisfy its
Payment Obligation by the Share Termination Alternative, notwithstanding
Counterparty’s failure to elect or election to the contrary; and provided
further that Counterparty shall not have the right to so elect (but, for the
avoidance of doubt, Dealer shall have the right to so elect) in the event of
(i) an Insolvency, a Nationalization or a Merger Event, in each case, in which
the consideration or proceeds to be paid to holders of Shares consists solely of
cash or (ii) an Event of Default in which Counterparty is the Defaulting Party
or a Termination Event in which Counterparty is the Affected Party or an
Extraordinary Event, which Event of Default, Termination Event or Extraordinary
Event resulted from an event or events within Counterparty’s control. Upon such
Notice of Share Termination, the following provisions shall apply on the
Scheduled Trading Day immediately following the relevant merger date,
Announcement Date, Early Termination Date or date of cancellation or termination
in respect of an Extraordinary Event, as applicable:

 

Share Termination Alternative:    If applicable, means that Dealer shall deliver
to Counterparty the Share Termination Delivery Property on the date on which the
Payment Obligation would otherwise be due pursuant to Section 6(d)(ii) of the
Agreement or such later date or dates as Dealer may commercially reasonably
determine (the “Share Termination Payment Date”) taking into account
commercially reasonable hedging or hedge unwind activity, in satisfaction of the
Payment Obligation. Share Termination Delivery Property:    A number of Share
Termination Delivery Units, as calculated by the Calculation Agent in good faith
and in a commercially reasonable manner, equal to the Payment Obligation divided
by the Share Termination Unit Price. The Calculation Agent shall, in good faith
and in a commercially reasonable manner, adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.
Share Termination Unit Price:    The value of property contained in one Share
Termination Delivery Unit on the date such Share Termination Delivery Units are
to be delivered as Share Termination Delivery Property, as determined by the
Calculation Agent in a commercially reasonable manner and notified by the
Calculation Agent to Dealer at the time of notification of the Payment
Obligation. Share Termination Delivery Unit:    In the case of a Termination
Event (other than on account of an Insolvency, Nationalization or Merger Event),
Event of Default, Delisting or Additional Disruption Event, one Share or, in the
case of an Insolvency, Nationalization or Merger Event, one Share or a unit
consisting of the number or amount of each type of property received by a holder
of one Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization or Merger Event, as applicable. If such Insolvency,
Nationalization or Merger Event involves a choice of consideration to be
received by holders, such holder shall be deemed to have elected to receive the
maximum possible amount of cash. Failure to Deliver:    Applicable

 

25



--------------------------------------------------------------------------------

Other Applicable Provisions:    If Share Termination Alternative is applicable,
the provisions of Sections 9.8, 9.9 and 9.11 of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the Transaction, except that
all references to “Shares” shall be read as references to “Share Termination
Delivery Units”; provided that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws as a result of the fact that
Counterparty is the issuer of any Share Termination Delivery Units (or any part
thereof).

(d) Disposition of Hedge Shares. Counterparty hereby agrees that if, in the good
faith reasonable judgment of Dealer, based on the advice of counsel, the Shares
(the “Hedge Shares”) acquired by Dealer for the purpose of hedging its
obligations pursuant to the Transaction in a commercially reasonable manner
cannot be sold in the U.S. public market by Dealer without registration under
the Securities Act, Counterparty shall, at its election: (i) in order to allow
Dealer to sell the Hedge Shares in a registered offering, make available to
Dealer an effective registration statement under the Securities Act to cover the
resale of such Hedge Shares and (A) enter into an agreement, in form and
substance reasonably satisfactory to Dealer, substantially in the form of an
underwriting agreement for a registered offering, (B) provide accountant’s
“comfort” letters in customary form for registered offerings of equity
securities, (C) provide disclosure opinions of nationally recognized outside
counsel to Counterparty reasonably acceptable to Dealer, (D) provide other
customary opinions, certificates and closing documents customary in form for
registered offerings of equity securities and (E) afford Dealer a reasonable
opportunity to conduct a “due diligence” investigation with respect to
Counterparty customary in scope for underwritten offerings of equity securities
(in all cases of (A)-(E) above, as would be usual and customary for offerings
for companies of similar size and industry); provided that if Counterparty
elects clause (i) above but the items referred to therein are not completed in a
timely manner, or if Dealer, in its sole reasonable discretion, is not satisfied
with access to due diligence materials, the results of its due diligence
investigation, or the procedures and documentation for the registered offering
referred to above, then clause (ii) or clause (iii) of this Section 8(d) shall
apply at the election of Counterparty; (ii) in order to allow Dealer to sell the
Hedge Shares in a private placement, enter into a private placement agreement
substantially similar to private placement purchase agreements customary for
private placements of equity securities of similar size and industry, in form
and substance commercially reasonably satisfactory to Dealer, including using
reasonable efforts to include customary representations, covenants, blue sky and
other governmental filings and/or registrations, indemnities to Dealer, due
diligence rights (for Dealer or any designated buyer of the Hedge Shares from
Dealer), and best efforts obligations to provide opinions and certificates and
such other documentation as is customary for private placements agreements for
transactions of similar size and type, as is commercially reasonably acceptable
to Dealer (in which case, the Calculation Agent shall make any adjustments to
the terms of the Transaction that are necessary, in its good faith, commercially
reasonable judgment, to compensate Dealer for any commercially reasonable
discount from the public market price of the Shares incurred on the sale of
Hedge Shares in a private placement); or (iii) purchase the Hedge Shares from
Dealer at the then-current market price on such Exchange Business Days, and in
the amounts and at such time(s), commercially reasonably requested by Dealer.
This Section 8(d) shall survive the termination, expiration or early unwind of
the Transaction.

(e) Repurchase and Conversion Rate Adjustment Notices. Counterparty shall, at
least two Exchange Business Days prior to any day on which Counterparty effects
any repurchase of Shares or consummates or otherwise engages in any transaction
or event (a “Conversion Rate Adjustment Event”) that could reasonably be
expected to lead to an increase in the “Conversion Rate” (as defined in the
Supplemental Indenture), give Dealer a written notice of such repurchase or
Conversion Rate Adjustment Event (a “Repurchase Notice”) on such day if,
following such repurchase or Conversion Rate Adjustment

 

26



--------------------------------------------------------------------------------

Event, the Notice Percentage would reasonably be expected to be (i) greater than
[        ]17% and (ii) greater by 0.5% than the Notice Percentage included in
the immediately preceding Repurchase Notice (or, in the case of the first such
Repurchase Notice, greater than the Notice Percentage as of the date hereof).
The “Notice Percentage” as of any day is the fraction, expressed as a
percentage, the numerator of which is the Number of Shares plus the number of
Shares underlying any other convertible bond hedge transactions or similar call
options sold by Dealer to Counterparty and the denominator of which is the
number of Shares outstanding on such day. In the event that Counterparty fails
to provide Dealer with a Repurchase Notice on the day and in the manner
specified in this Section 8(e) then Counterparty agrees to indemnify and hold
harmless Dealer, its affiliates and their respective directors, officers,
employees, agents and controlling persons (Dealer and each such person being an
“Indemnified Party”) from and against any and all losses (including losses
relating to the Dealer’s commercially reasonable hedging activities as a
consequence of becoming, or of the risk of becoming, a Section 16 “insider”,
including without limitation, any forbearance from hedging activities or
cessation of hedging activities and any losses in connection therewith with
respect to this Transaction), claims, damages and liabilities (or actions in
respect thereof), joint or several, to which such Indemnified Party may become
subject under applicable securities laws, including without limitation,
Section 16 of the Exchange Act or under any state or federal law, regulation or
regulatory order, relating to or arising out of such failure. If for any reason
the foregoing indemnification is unavailable to any Indemnified Party or
insufficient to hold harmless any Indemnified Party, then Counterparty shall
contribute, to the maximum extent permitted by law, to the amount paid or
payable by the Indemnified Party as a result of such loss, claim, damage or
liability. In addition, Counterparty will reimburse any Indemnified Party for
all reasonable out-of-pocket expenses (including reasonable counsel fees and
expenses) as they are incurred (after notice to Counterparty) in connection with
the investigation of, preparation for or defense or settlement of any pending or
threatened claim or any action, suit or proceeding arising therefrom, whether or
not such Indemnified Party is a party thereto and whether or not such claim,
action, suit or proceeding is initiated or brought by or on behalf of
Counterparty. This indemnity shall survive the completion of the Transaction
contemplated by this Confirmation and any assignment and delegation of the
Transaction made pursuant to this Confirmation or the Agreement and shall inure
to the benefit of any permitted assignee of Dealer.

(f) Transfer and Assignment. Either party may transfer or assign any of its
rights or obligations under the Transaction with the prior written consent of
the non-transferring party, such consent not to be unreasonably withheld or
delayed; provided that Dealer may transfer or assign without any consent of
Counterparty its rights and obligations hereunder, in whole or in part, to any
person, or any person whose obligations would be guaranteed by a person, in
either case, with a rating (i) for its long-term, unsecured and unsubordinated
indebtedness at least equivalent to Dealer’s (or its ultimate parent’s) or
(ii) that is no lower than A3 from Moody’s Investor Service, Inc. (or its
successor) or A- from Standard and Poor’s Rating Group, Inc. (or its successor);
provided further that, at the time of such transfer or assignment either
(i) both the Dealer and transferee in any such transfer or assignment are a
“dealer in securities” within the meaning of Section 475(c)(1) of the Code or
(ii) the transfer or assignment does not result in a deemed exchange by
Counterparty within the meaning of Section 1001 of the Code. If at any time at
which (1) the Equity Percentage exceeds 8.0% or (2) Dealer, Dealer Group (as
defined below) or any person whose ownership position would be aggregated with
that of Dealer or Dealer Group (Dealer, Dealer Group or any such person, a
“Dealer Person”) under Section 203 of the Delaware General Corporation Law or
other federal, state or local law, rule, regulation or regulatory order or
organizational documents or contracts of Counterparty applicable to ownership of
Shares (“Applicable Restrictions”), owns, beneficially owns, constructively
owns, controls, holds the power to vote or otherwise meets a relevant definition
of ownership in excess of a number of Shares equal to (x) the number of Shares
that would give rise to reporting, registration, filing or notification
obligations or other requirements (including obtaining prior approval by a state
or federal regulator, but excluding reporting obligations arising under
Section 13 of the Exchange Act) of a Dealer Person under Applicable Restrictions
and with respect to which such requirements have not been met or the relevant
approval has not been received, or that would have any other adverse effect on a
Dealer Person, under Applicable Restrictions minus (y) 1% of the number of

 

17 

To be 0.5% higher than the number of Shares underlying the capped call
(including any additional capped call) of the Dealer with the highest Applicable
Percentage.

 

27



--------------------------------------------------------------------------------

Shares outstanding on the date of determination (either such condition described
in clause (1) or (2), an “Excess Ownership Position”), Dealer, in its
discretion, is unable to effect a transfer or assignment to a third party after
its commercially reasonable efforts on pricing and terms and within a time
period reasonably acceptable to Dealer such that an Excess Ownership Position no
longer exists, Dealer may designate any Scheduled Trading Day as an Early
Termination Date with respect to a portion (the “Terminated Portion”) of the
Transaction, such that an Excess Ownership Position would no longer exist
following the resulting partial termination of the Transaction (after taking
into account commercially reasonable adjustments to Dealer’s commercially
reasonable Hedge Positions from such partial termination). In the event that
Dealer so designates an Early Termination Date with respect to a portion of the
Transaction, a payment or delivery shall be made pursuant to Section 6 of the
Agreement or Section 8(c) of this Confirmation as if (i) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
the Terminated Portion of the Transaction, (ii) Counterparty were the sole
Affected Party with respect to such partial termination, (iii) such portion of
the Transaction were the only Terminated Transaction and (iv) Dealer were the
party entitled to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement and to determine the amount payable pursuant to Section 6(e) of
the Agreement. The “Equity Percentage” as of any day is the fraction, expressed
as a percentage, (A) the numerator of which is the number of Shares that Dealer
and any of its affiliates or any other person subject to aggregation with Dealer
for purposes of the “beneficial ownership” test under Section 13 of the Exchange
Act, or any “group” (within the meaning of Section 13 of the Exchange Act) of
which Dealer is or may be deemed to be a part beneficially owns (within the
meaning of Section 13 of the Exchange Act), without duplication, on such day
(or, to the extent that for any reason the equivalent calculation under
Section 16 of the Exchange Act and the rules and regulations thereunder results
in a higher number, such higher number) and (B) the denominator of which is the
number of Shares outstanding on such day. In the case of a transfer or
assignment by Counterparty of its rights and obligations hereunder and under the
Agreement, in whole or in part (any such Options so transferred or assigned, the
“Transfer Options”), to any party, withholding of such consent by Dealer shall
not be considered unreasonable if such transfer or assignment does not meet the
reasonable conditions that Dealer may impose including, but not limited, to the
following conditions:

(A) With respect to any Transfer Options, Counterparty shall not be released
from its notice and indemnification obligations pursuant to Section 8(e) or any
obligations under Section 2 (regarding Extraordinary Events) or 8(d) of this
Confirmation;

(B) Any Transfer Options shall only be transferred or assigned to a third party
that is a United States person (as defined in the Internal Revenue Code of 1986,
as amended (the “Code”));

(C) Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to,
undertakings with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty as are requested by, and
reasonably satisfactory to, Dealer;

(D) Dealer shall not, as a result of such transfer and assignment, be required
to pay the transferee on any payment date an amount under Section 2(d)(i)(4) of
the Agreement greater than an amount that Dealer would have been required to pay
to Counterparty in the absence of such transfer and assignment;

(E) An Event of Default, Potential Event of Default or Termination Event shall
not occur as a result of such transfer and assignment;

(F) Without limiting the generality of clause (B), Counterparty shall have
caused the transferee to make such Payee Tax Representations and to provide such
tax documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

 

28



--------------------------------------------------------------------------------

(G) Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

(g) Delivery of Shares. Notwithstanding anything to the contrary herein, Dealer
may, by prior notice to Counterparty, satisfy its obligation to deliver any
Shares or other securities on any date due (an “Original Delivery Date”) by
making separate deliveries of Shares or such securities, as the case may be, at
more than one time on or prior to such Original Delivery Date, so long as the
aggregate number of Shares and other securities so delivered on or prior to such
Original Delivery Date is equal to the number required to be delivered on such
Original Delivery Date.

(h) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

(i) No Netting and Set-off. The provisions of Section 2(c) of the Agreement
shall not apply to the Transaction. Each party waives any and all rights it may
have to set-off delivery or payment obligations it owes to the other party under
the Transaction against any delivery or payment obligations owed to it by the
other party, whether arising under the Agreement, under any other agreement
between parties hereto, by operation of law or otherwise.

(j) Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Counterparty’s bankruptcy.
For the avoidance of doubt, the parties agree that the preceding sentence shall
not apply at any time other than during Counterparty’s bankruptcy to any claim
arising as a result of a breach by Counterparty of any of its obligations under
this Confirmation or the Agreement. For the avoidance of doubt, the parties
acknowledge that the obligations of Counterparty under this Confirmation are not
secured by any collateral that would otherwise secure the obligations of
Counterparty herein under or pursuant to any other agreement.

(k) Early Unwind. In the event the sale by Counterparty of the [Base Convertible
Securities]18[Optional Convertible Securities]19 is not consummated pursuant to
the Underwriting Agreement for any reason by the close of business in New York
on March 13, 2018 (or such later date as agreed upon by the parties) (March 13,
2018 or such later date being the “Early Unwind Date”), the Transaction shall
automatically terminate (the “Early Unwind”) on the Early Unwind Date and the
Transaction and all of the respective rights and obligations of Dealer and
Counterparty hereunder shall be cancelled and terminated. Following such
termination and cancellation, each party shall be released and discharged by the
other party from, and agrees not to make any claim against the other party with
respect to, any obligations or liabilities of either party arising out of, and
to be performed in connection with, the Transaction either prior to or after the
Early Unwind Date. Dealer and Counterparty represent and acknowledge to the
other that upon an Early Unwind, all obligations with respect to the Transaction
shall be deemed fully and finally discharged.

(l) Agreements and Acknowledgements Regarding Hedging. Counterparty understands,
acknowledges and agrees that: (A) at any time on and prior to the Expiration
Date, Dealer and its affiliates may buy or sell Shares or other securities or
buy or sell options or futures contracts or enter into swaps or other derivative
securities in order to adjust its hedge position with respect to the
Transaction; (B) Dealer and its affiliates also may be active in the market for
Shares other than in connection with hedging activities in relation to the
Transaction; (C) Dealer shall make its own determination as to whether, when or
in what manner any hedging or market activities in securities of Issuer shall be
conducted and shall do so in

 

18  Include for base capped call.

19 

Include for additional capped call.

 

29



--------------------------------------------------------------------------------

a manner that it deems appropriate to hedge its price and market risk with
respect to the “Daily VWAP” (as defined in the Supplemental Indenture); (D) any
market activities of Dealer and its affiliates with respect to Shares may affect
the market price and volatility of Shares, as well as the “Daily VWAP” (as
defined in the Supplemental Indenture), each in a manner that may be adverse to
Counterparty; and (E) the Transaction is a derivatives transaction in which it
has granted Dealer an option, and Dealer may purchase shares for its own account
at an average price that may be greater than, or less than, the price paid by
Counterparty under the terms of the Transaction.

(m) Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010 (the
“WSTAA”), the parties hereby agree that neither the enactment of the WSTAA (or
any statute containing any legal certainty provision similar to Section 739 of
the WSTAA) or any regulation under the WSTAA (or any such statute), nor any
requirement under the WSTAA (or any statute containing any legal certainty
provision similar to Section 739 of the WSTAA) or an amendment made by the WSTAA
(or any such statute), shall limit or otherwise impair either party’s otherwise
applicable rights to terminate, renegotiate, modify, amend or supplement this
Confirmation or the Agreement, as applicable, arising from a termination event,
force majeure, illegality, increased costs, regulatory change or similar event
under this Confirmation, the Equity Definitions incorporated herein, or the
Agreement (including, but not limited to, rights arising from Change in Law,
Hedging Disruption, Increased Cost of Hedging or Illegality).

(n) Governing Law; Exclusive Jurisdiction; Waiver of Jury.

(i) THE AGREEMENT, THIS CONFIRMATION AND ALL MATTERS ARISING IN CONNECTION WITH
THE AGREEMENT AND THIS CONFIRMATION SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT
REFERENCE TO ITS CHOICE OF LAW DOCTRINE, OTHER THAN TITLE 14 OF ARTICLE 5 OF THE
NEW YORK GENERAL OBLIGATIONS LAW).

(ii) Section 13(b) of the Agreement is deleted in its entirety and replaced by
the following:

“Each party hereby irrevocably and unconditionally submits for itself and its
property in any suit, legal action or proceeding relating to this Confirmation
or the Agreement, or for recognition and enforcement of any judgment in respect
thereof, (each, “Proceedings”) to the exclusive jurisdiction of the Supreme
Court of the State of New York, sitting in New York County, the courts of the
United States of America for the Southern District of New York and appellate
courts from any thereof. Nothing in this Confirmation or the Agreement precludes
either party from bringing Proceedings in any other jurisdiction if (A) the
courts of the State of New York or the United States of America for the Southern
District of New York lack jurisdiction over the parties or the subject matter of
the Proceedings or decline to accept the Proceedings on the grounds of lacking
such jurisdiction; (B) the Proceedings are commenced by a party for the purpose
of enforcing against the other party’s property, assets or estate any decision
or judgment rendered by any court in which Proceedings may be brought as
provided hereunder; (C) the Proceedings are commenced to appeal any such court’s
decision or judgment to any higher court with competent appellate jurisdiction
over that court’s decisions or judgments if that higher court is located outside
the State of New York or Borough of Manhattan, such as a federal court of
appeals or the U.S. Supreme Court; or (D) any suit, action or proceeding has
been commenced in another jurisdiction by or against the other party or against
its property, assets or estate and, in order to exercise or protect its rights,
interests or remedies under this Confirmation or the Agreement, the party
(1) joins, files a claim, or takes any other action, in any such suit, action or
proceeding, or (2) otherwise commences any Proceeding in that other jurisdiction
as the result of that other suit, action or proceeding having commenced in that
other jurisdiction.”

 

30



--------------------------------------------------------------------------------

(iii) EACH OF COUNTERPARTY AND DEALER HEREBY IRREVOCABLY WAIVES (ON ITS OWN
BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON BEHALF OF ITS
STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS CONFIRMATION OR THE AGREEMENT.

(o) Amendment. This Confirmation and the Agreement may not be modified, amended
or supplemented, except in a written instrument signed by Counterparty and
Dealer.

(p) Counterparts. This Confirmation may be executed in several counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

(q) Tax Matters. For purposes of Sections 4(a)(i) and (ii) of the Agreement,
Counterparty agrees to deliver to Dealer, upon request, one duly executed and
completed United States Internal Revenue Service Form W-9 (or successor
thereto).

(r) Withholding Tax with Respect to Non-US Counterparties. “Indemnifiable Tax”
as defined in Section 14 of the Agreement shall not include (i) any U.S. federal
withholding tax imposed or collected pursuant to Sections 1471 through 1474 of
the Code, any current or future regulations or official interpretations thereof,
any agreement entered into pursuant to Section 1471(b) of the Code, or any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”) or (ii) any U.S.
federal withholding tax imposed on amounts treated as dividends from sources
within the United States under Section 871(m) of the Code (or any Treasury
regulations or other guidance issued thereunder). For the avoidance of doubt, a
FATCA Withholding Tax is a Tax the deduction or withholding of which is required
by applicable law for the purposes of Section 2(d) of the Agreement.

(s) Amendment to Equity Definitions.

(i) Solely in respect of adjustments to the Cap Price pursuant to Section 8(t),
Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting the
words “that may have a diluting or concentrative effect on the theoretical value
of the relevant Shares” and replacing them with the words “that is the result of
a corporate event involving the Issuer or its securities that has, in the
commercially reasonable judgment of the Calculation Agent, a material economic
effect on the Shares or options on the Shares; provided that such event is not
based on (a) an observable market, other than the market for the Company’s own
stock or (b) an observable index, other than an index calculated and measured
solely by reference to Company’s own operations.”.

(ii) Section 12.9(b)(i) of the Equity Definitions is hereby amended by
(1) replacing “either party may elect” with “Dealer may elect or, if
Counterparty represents to Dealer in writing at the time of such election that
(i) it is not aware of any material nonpublic information with respect to
Counterparty or the Shares and (ii) it is not making such election as part of a
plan or scheme to evade compliance with the U.S. federal securities laws,
Counterparty may elect”.

(t) Other Adjustments Pursuant to the Equity Definitions. Notwithstanding
anything to the contrary in the Agreement, the Equity Definitions or this
Confirmation, upon the occurrence of a Merger Date, the occurrence of a Tender
Offer Date, or declaration by Counterparty of the terms of any Potential
Adjustment Event, the Calculation Agent shall determine in good faith and in a
commercially reasonable manner whether such occurrence or declaration, as
applicable, has had a material economic effect on the Transaction and, if so,
may, in its good faith and commercially reasonable discretion, adjust the Cap
Price to preserve the fair value of the Options to Dealer (provided that in no
event shall the Cap Price be less than the Strike Price; provided further that
any adjustment to the Cap Price made pursuant to this Section 8(t) shall be made
without duplication of any other adjustment hereunder). Solely for purposes of
this Section 8(t), the terms “Potential Adjustment Event,” “Merger Event,” and
“Tender Offer” shall each have the meanings assigned to each such term in the
Equity Definitions (as amended by Section 8(s)(i)).

 

31



--------------------------------------------------------------------------------

(u) Notice of Certain Other Events. (A) Counterparty shall give Dealer
commercially reasonable advance (but in no event less than one Exchange Business
Day) written notice of the section or sections of the Supplemental Indenture
and, if applicable, the formula therein, pursuant to which any adjustment will
be made to the Convertible Securities in connection with any Potential
Adjustment Event, Merger Event or Tender Offer and (B) promptly following any
such adjustment, Counterparty shall give Dealer written notice of the details of
such adjustment.

(v) Payment by Counterparty. In the event that, following payment of the
Premium, (i) an Early Termination Date occurs or is designated with respect to
the Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Counterparty owes to Dealer an amount calculated
under Section 6(e) of the Agreement, or (ii) Counterparty owes to Dealer,
pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an amount
calculated under Section 12.8 of the Equity Definitions, such amount shall be
deemed to be zero.

 

32



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Dealer.

Yours faithfully, [DEALER] By:  

 

  Name:   Title:

 

Agreed and Accepted By: GUIDEWIRE SOFTWARE, INC. By:  

 

  Name:   Title: